EXHIBIT 10.55

 

TERMINATION AGREEMENT AND MUTUAL GENERAL RELEASE

 

THIS TERMINATION AGREEMENT AND MUTUAL GENERAL RELEASE (“Agreement”) is made and
entered into this 31st day of August 2003, between Sensors for Medicine and
Science, Inc. (“SMSI”) and HealtheTech, Inc. (“HETC”). SMSI and HETC may be
referred to herein as “Party” or “Parties”.

 

RECITALS

 

WHEREAS, SMSI and HETC entered into a License Agreement dated August 17, 1999
(as amended, the “License Agreement”) and a Letter Agreement dated November 7,
2001 (the “Letter Agreement”);

 

WHEREAS, subsequent to entering into the License Agreement, the Parties
exchanged correspondence and engaged in a series of formal and informal
conversations concerning the matters addressed therein;

 

WHEREAS, multiple disputes arose between SMSI and HETC concerning the duties and
obligations of the parties under the License Agreement and the Letter Agreement;

 

WHEREAS, SMSI initiated arbitration proceedings before JAMS concerning disputes
arising out of the License Agreement (the “JAMS Arbitration”) and filed a
lawsuit in the Montgomery County Circuit Court, Maryland, entitled Sensors for
Medicine and Science, Inc. v. HealtheTech, Inc., civil action number 244417V
(the “Complaint”) alleging claims against HETC arising out of the Letter
Agreement.

 

WHEREAS, SMSI and HETC desire to terminate the License Agreement and the Letter
Agreement and settle their respective rights and obligations arising out of or
related thereto, including the rights and obligations that are the subject of
the JAMS Arbitration and the Complaint;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the Parties agree as follows:

 

AGREEMENT

 

1. Termination of Agreements. SMSI and HETC agree that each of the License
Agreement and the Letter Agreement are terminated and of no further force and
effect whatsoever as of the date on which both (i) HETC has performed its
obligations under both of Sections 2 and 3 of this Agreement and (ii) SMSI has
performed its obligations under Section 4 of this Agreement (the “Effective
Date”). Except as set forth in this Agreement, and notwithstanding anything to
the contrary in the License Agreement or the Letter Agreement, from and after
the Effective Date neither Party shall have any further rights, duties,
obligations or liabilities to the other Party with respect to the License
Agreement or the Letter Agreement. Notwithstanding the foregoing, the provisions
of Sections 8.3 and 12.1-12.4 of the License Agreement shall survive the
termination of the License Agreement, and shall remain in full force and effect.

 

1



--------------------------------------------------------------------------------

2. Termination Payments. In exchange for the covenants and consideration
provided herein, HETC shall pay to SMSI the sum of no less than three hundred
twenty nine thousand one hundred eighty eight dollars and seventy five cents
($329,188.75) (the “Termination Payment”). The Termination Payment shall consist
of the following elements: i) $112,500 for the minimum royalty payment covering
the quarter ending May 15, 2003 pursuant to Section 3.2 of the License
Agreement; ii) $206,973 as full payment under the Letter Agreement; and iii) at
least $9,715.75, which corresponds to 2.5% of Net Sales of HETC Disposable
Products for use with Licensed Products (as provided in Section 3.1(i) of the
License Agreement) for the period of May 16, 2003 to the date of this Agreement.
Within five days after the date of this Agreement, HETC shall provide to SMSI a
statement certifying on a monthly basis the amount of such Net Sales. The
Termination Payment shall be made by wire transfer according to the instructions
provided in Exhibit A hereto within ten (10) business days of the date of this
Agreement.

 

3. Withdrawal of Patent Applications. Within ten business days after the date of
this Agreement, HETC will file a notice of abandonment with the United States
Patent and Trademark Office with respect to patent application numbers
10/162,371 (filed 6/4/02) and 10/202,745 (filed 7/25/02) corresponding,
respectively, to Publication Nos. US 2003/0023180 and US 2003/0023181
(collectively the “Withdrawn Applications”), as well as any divisionals,
continuations, continuations-in-part or reissue applications based on either or
both of the Withdrawn Applications. HETC agrees that such abandonment shall be
final and irrevocable, and that it shall neither file nor maintain any
application that claims the benefit of the filing date of any Withdrawn
Application, or that substantially incorporates the disclosure of any Withdrawn
Application. Within ten business days after the date of this Agreement, HETC
will also file a notice of abandonment with all applicable foreign patent
offices with respect to any foreign application or patent (including inventor
certificates, supplemental protection certificates, and the like) which claims
priority, in whole or in part, of either or both Withdrawn Applications.

 

4. Withdraw and Dismissal. Within two business days after receipt of the
Termination Payment and a copy of the notice of abandonment of all applications
referred to in Section 3 hereof (with a file stamp indicating receipt by the
applicable patent office), SMSI shall withdraw its JAMS Arbitration petition
and, with respect to the Complaint, file a Notice of Dismissal, both such
withdraw and dismissal to be with prejudice.

 

5. Supplier Relationship. After the Effective Date, the Parties may continue to
maintain a customer-supplier relationship with respect to oxygen sensor
components, provided that they agree on mutually acceptable terms and conditions
with respect to any such purchases.

 

6. Release. Each Party hereby forever generally and completely releases and
discharges the other Party and its servants, agents, directors, officers,
employees, predecessors, successors in interest, and assigns, of and from any
and all claims and demands of every kind and nature, in law, equity or
otherwise, known and unknown, suspected and unsuspected, disclosed and

 

2



--------------------------------------------------------------------------------

undisclosed, and in particular of and from all claims and demands of every kind
and nature, known and unknown, suspected and unsuspected, disclosed and
undisclosed, for damages actual and consequential, past, present and future,
arising out of or in any way related to their respective obligations, activities
and/or dealings with one another at any time prior to the date hereof,
including, without limitation, all such claims and demands arising out or in any
way related to the License Agreement, the Letter Agreement the JAMS Arbitration
or the Complaint. It is understood and agreed that this is a full, complete and
final general release of any and all claims described as aforesaid, and each
Party agrees that it shall apply to all unknown, unanticipated, unsuspected and
undisclosed claims, demands, liabilities, actions or causes of action, in law,
equity or otherwise, as well as those which are now known, anticipated,
suspected or disclosed. This release is not intended to affect either Party’s
rights or obligations under the provisions in this Agreement.

 

7. Compromise Settlement. The Parties understand and agree that this Agreement
is a compromise settlement of disputed claims, and that the promises and
payments in consideration of this Agreement shall not be construed as an
admission of any liability or obligation whatsoever by any Party.

 

8. Representations, Warranties, and Covenants. Each Party represents and
warrants that it is fully entitled and duly authorized to enter into and perform
this Agreement without the consent of any third party. HETC represents and
warrants that it is unaware of any actual or potential Liabilities (as defined
in Section 10.1 of the License Agreement) for which, absent the present
Agreement, it would be under an obligation to defend, indemnify and hold
harmless SMSI and its directors, employees agents and affiliates under Section
10.1 of the License Agreement. SMSI represents and warrants that it is unaware
of any actual or potential Liabilities (as defined in Section 10.2 of the
License Agreement) for which, absent the present Agreement, it would be under an
obligation to defend, indemnify and hold harmless HETC and its directors,
employees agents and affiliates under Section 10.2 of the License Agreement.

 

9. Confidentiality. The terms and conditions of this Agreement and all preceding
communications regarding compromise and settlement shall be held in strictest
confidence by the Parties and their attorneys, and shall not be publicized or
disclosed in any manner whatsoever, other than as necessary to carry out its
provisions. Notwithstanding the foregoing restrictions, the Parties may
confidentially disclose this Agreement to their accountants, auditors,
attorneys, and as otherwise necessary to fulfill standard or legally required
corporate reporting or disclosure requirements. The Parties may also disclose
this Agreement insofar as such disclosure may be necessary to enforce its terms
or as otherwise required by law. If, pursuant to subpoena or otherwise,
disclosure of this Agreement or the terms and conditions hereof is sought by
compulsion of law from any Party, the party from whom disclosure is sought shall
promptly provide the other Party and its counsel with sufficient notice in
advance of such proposed disclosure to enable the other Party to be heard by the
compelling legal authority with respect to any such disclosure or to otherwise
respond to any such compulsion.

 

3



--------------------------------------------------------------------------------

10. General Provisions.

 

a. Entire Agreement. This Agreement (together with the signature page, and
Exhibits attached hereto), constitutes the entire agreement between the Parties
with respect to the subject matter hereof, and supersedes all prior agreements,
express or implied, made between the Parties, relating to the subject matter
hereof. All amendments to this Agreement shall be in writing and signed by
authorized representatives of the Parties. This Agreement is executed without
reliance upon any promise, warranty, representation or statements by any Party
or any representative of any Party other than those expressly contained herein,
and each Party has carefully read this Agreement. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. The Parties
agree that facsimile signatures shall be binding.

 

b. Legal Advice. Each of the Parties has received independent legal advice from
attorneys of its choice. Each Party to this Agreement, by and through their
respective attorneys, has participated in the preparation and drafting of this
Agreement. As such, the Parties acknowledge that any doctrine of law which might
operate to imply that any ambiguity in this Agreement shall be construed against
any Party as the profferer of the Agreement is not applicable to this Agreement.
Accordingly, this Agreement shall be interpreted as if the Parties jointly and
equally prepared and drafted each word, sentence and paragraph hereof.

 

c. Waiver; Severability. Any waiver or failure to enforce any provision of this
Agreement will not be deemed a waiver of any other provision or of such
provision on any other occasion. If any provision of this Agreement is
unenforceable, such provision will be changed and interpreted to accomplish the
objectives of such provision to the greatest extent possible under applicable
law and the remaining provisions will continue in full force and effect.

 

d. Governing Law. This Agreement shall be governed by and construed according to
the laws of the State of Delaware without reference to conflicts of law
principles that would require the application of the laws of any other state.
The United Nations Convention on Contracts for the International Sale of Goods
does not apply to this Agreement.

 

e. Attorneys’ Fees. Each Party shall bear its own costs, expenses and attorneys’
fees incurred in or arising out of or in any way related to the matters released
herein. However, in the event it becomes necessary to enforce this Agreement,
the prevailing Party in such enforcement proceedings shall be entitled to
recover its reasonable attorneys’ fees and costs.

 

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

SENSORS FOR MEDICINE AND SCIENCE, INC.

 

By:

 

/s/ Marc Schneebaum

--------------------------------------------------------------------------------

   

NAME:

 

Marc Schneebaum

   

TITLE:

 

President & CEO

Date:

 

 

--------------------------------------------------------------------------------

 

HEALTHETECH, INC.

 

By:

 

/s/ JAMES W. DENNIS

--------------------------------------------------------------------------------

   

NAME:

 

JAMES W. DENNIS

   

TITLE:

 

PRESIDENT & CEO

Date:

 

August 31, 2003

 

5



--------------------------------------------------------------------------------

EXHIBIT A – WIRE TRANSFER INSTRUCTIONS

 

MERCANTILE BALT.

ROUTING #052000618

FOR FURTHER CREDIT TO POTOMAC VALLEY BANK (ABS #055001384)

PVB CUSTOMER NAME: SENSORS FOR MEDICINE AND SCIENCE, INC.

PVB CUSTOMER ACCOUNT NO. :0006108024